Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,722,330. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are taught by the patent as detailed below:
Regarding claim 1 ‘330 teaches a dental implant, comprising fixture having an axial hole with an inner inclined surface in which an inner diameter of the axial hole is gradually and downwardly reduced from a predetermined position in the inner inclined surface, the fixture further including a first coupling part in the form of a coupling recess formed in the inner inclined surface along a circumferential direction (see claim 1, lines 26-33 of 330); and an abutment including at a lower part thereof a coupling leg that includes on an outer surface thereof a first associated coupling part with a respective coupling protrusion (see claim 1, lines 34-39 of 330) for coupling elastically to the first coupling part when the abutment is coupled within the fixture only when the abutment is inserted into the fixture at a predetermined angle wherein the first coupling part is formed at a position corresponding to the coupling protrusion (see claim 1, ll. 40-47), wherein in a state in which the abutment is fitted into the fixture by complementary coupling between the first coupling part and the first associated coupling part, when a rotation force applied to the abutment has less than a predetermined value, wherein the abutment is prevented from rotating relative to the fixture in the circumferential direction (see claim 1, ll. 40-47), and wherein when the rotation force applied to the abutment is equal to or greater than the predetermined value, the coupling leg of the abutment is elastically bendable radially inwardly toward a central axis and the abutment can be rotated relative to the fixture in the circumferential direction so that the coupling protrusion is separated from the coupling recess (claim 1, ll. 48-49, 1-5 of 330 such that the claimed structure would function as claimed due to the leg being elastic and having the coupling protrusion on it), whereby the coupling protrusion pushes upwardly the abutment by elastic repulsion with the inner inclined surface, thus causing the abutment and the fixture to automatically be separated from each other (see claim 1, claim 1, ll. 48-49, 1-5, of 330, such that the structure is claimed and therefore would be capable of functioning as claimed).
With respect to claim 2, 330 teaches the coupling recess being circular (see claim 1, ll. 31-32) of 330.
With respect to claim 11, 330 teaches wherein the fixture further includes a second coupling part formed at the bottom of the inner inclined surface with a holding portion extending inwardly from the inner inclined surface of the axil hole, wherein the abutment further includes a second associated coupling part, with an associated holding protrusion protruding outwardly form the outer surface of the coupling leg, wherein the second coupling part is coupled with the second associated coupling part to prevent a vertical separation of the abutment from the fixture when the coupling protrusion of the first associated coupling part is elastically coupled with the coupling recess of the first coupling part, wherein the second coupling part is separated form the second associated coupling part when the coupling protrusions of the first associated coupling part is separated from the coupling recess of the first coupling part (see claim 4 of 330, such that they have a holding part since they are engaged). 
Allowable Subject Matter
Claims 1-3 and 11 are allowable over the prior art, however, claims 1-2 and 11 are rejected under double patenting (see rejection above).
It is noted that the attorney of record was contacted regarding filing a terminal disclaimer, however, was not able to contact the applicant in the required time.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the claimed dental implant and abutment wherein in a state in which the abutment is fitted into the fixture by complementary coupling between the first coupling part and the first associated coupling part, when a rotation force applied to the abutment has less than a predetermined value, the abutment is prevented from rotating relative to the fixture in the circumferential direction, and wherein when the rotation force applied to the abutment is equal to or greater than the predetermined value, the coupling leg of the abutment is elastically bendable radially inwardly toward a central axis and the abutment can be rotated relative to the fixture in the circumferential direction so that the coupling protrusion is separated from the coupling recess, whereby the coupling protrusion pushes upwardly the abutment by elastic repulsion with the inner inclined surface, thus causing the abutment and the fixture to automatically be separated from each other in combination with the other claimed limitations.
Response to Arguments
Applicant’s arguments, see pages 1-6, filed September 19, 2022, with respect to Klardie and Klardie in view of Chalifoux have been fully considered and are persuasive.  The rejections of Klardie and Klardie in view of Chalifoux has been withdrawn. 
It is noted that the prior art does not teach the coupling protrusion pushes upwardly the abutment by elastic repulsion with the inner inclined surface as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Perisse showing a snap fit abutment.
The prior art of Tilman showing a snap fit abutment.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/2/2022